Citation Nr: 1633390	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post head injury with cerebral atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from January 1967 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Muskogee, Oklahoma, Regional Office (RO). In February 2015, the Board remanded the issue to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for status post head injury with cerebral atrophy. In July 2016, the Veteran submitted a request to have his claim reprocessed under the VA's special review for Veterans with a traumatic brain injury (TBI). In light of the equitable relief granted by the VA Secretary for Veterans with a TBI, this case is remanded to the RO for reprocessing.

The case is REMANDED for the following action:

1.  Reprocess the Veteran's claim in light of the equitable relief granted by the VA Secretary for Veterans with a TBI.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




